AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
3:19-mj- (RMS) Dec 20, 2019 - 10:30 AM Tracy Hayes (Elshazly counsel)

 

 

 

Inventory made in the presence of : Tracy Hayes

 

Inventory of the property taken and name of any person(s) seized:

1. Fingerprints of Ahmad Khalil Elshazly

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

eal rae CA

Executing officer's signature

_ Alter Liu speck) Ases, 8S

Printed name and title

 

 

 

 
